Argued May 28, 1946.
This is a Bill in Equity for partition of the property 1133-35 Arch Street, Philadelphia, upon which is erected a ten story commercial loft building. Complainants are Myron Jacoby, an individual, and Myron B. Sloane and Fannye Slonimsky individuals and co-partners engaged in the real estate business, trading under the name or style of "Myron B. Sloane". Respondents are William Goldstein and Martha F. Goldstein, husband and wife, the former, president of William Goldstein Co., a real estate corporation. The learned court below decreed that partition be made and referred the cause to a master for that purpose. Respondents have appealed from that decree.
The chancellor upon the evidence produced at the hearing, and the written agreement of the parties, dated May 13, 1944, found the following facts; that the record owner of the property is Myron Jacoby; that it is held by him "for the benefit of the persons and in the respective shares as follows: After reimbursement to the complainant, Jacoby, for all monies advanced by him in the purchase, maintenance and improvement of the property, together with interest thereon as set forth in said Agreement, the share of Myron Jacoby is 30%; the share of *Page 458 
. . . Myron B. Sloane is 30%; the share of Martha F. Goldstein is 40%."; that this property was not secured or held as a partnership venture; and that "The parties did not enter into any agreement whereby the right of partition of the premises was barred or postponed."
These findings showing that the parties are tenants in common and are entitled to partition under the Act of April 7, 1807, P. L. 155, are supported by competent evidence and will not be disturbed on appeal: McGinley v. M.  I. C. Salesmen, 351 Pa. 47,  40 A.2d 16.
Decree affirmed at appellants' cost.